internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09 plr-130010-01 date date legend decedent spouse son trust marital exempt trust marital non- exempt trust residuary_trust date date date date date firm c p a plr-130010-01 dollar_figurez dollar_figurex dollar_figurey dear this letter responds to your request dated date requesting rulings under sec_301_9100-1 of the procedure and administration regulations as well as rulings under sec_2632 and sec_2642 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent created trust on date with himself as trustee the trust was amended on date the decedent died on date survived by spouse and son section third paragraph a of the trust provides that upon decedent’s death the trust assets are to be divided into a marital trust and a residuary_trust the marital trust is to be funded generally with the smallest amount of assets that will result in the least possible federal estate_tax and the balance of the assets are to pass to the residuary_trust the marital trust is to be further divided into two separate trusts the marital exempt trust and the marital non-exempt trust if the executor makes the election under sec_2652 the form_706 united_states estate and generation-skipping_transfer_tax return was timely filed on date on schedule m of form_706 elections were made under sec_2056 with respect to the marital exempt trust and marital non- exempt trust a schedule r was not attached to the return thus no reverse qualified terminal interest property qtip_election was made with respect to the marital exempt trust and no allocation of generation-skipping_transfer gst_exemption was made the internal_revenue_service issued a closing letter on date son who acted as executor represents that he retained firm and relied exclusively upon firm to advise him regarding all federal estate and generation-skipping tax matters including the preparation of decedent’s form_706 son further represents that he had no knowledge that he was required to make a reverse_qtip_election in order to receive certain tax benefits subsequent to filing the form_706 c p a a certified_public_accountant discovered that the schedule r had not been attached to the return and notified son it is represented that dollar_figurez of decedent’s gst_exemption was available for allocation at decedent’s death and that the values for federal estate_tax purposes of the marital exempt trust and the residuary_trust were dollar_figurey and dollar_figurex respectively you have requested the following rulings an extension of time under plr-130010-01 sec_301_9100-1 of the procedure and administration regulations to make a reverse_qtip_election under sec_2652 with respect to the marital exempt trust a ruling that the automatic allocation rules of sec_2632 operate to allocate decedent’s gst_exemption under sec_2631 pro_rata between the residuary_trust and the marital exempt trust based on the value of these trusts as of the date of death and a ruling that the residuary_trust and the marital exempt trust created under the trust will each have an inclusion_ratio of zero under sec_2642 and each trust is exempt from the federal generation-skipping_transfer_tax sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2631 provides that every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct plr-130010-01 skip occurring at the individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their value for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the generation-skipping_transfer_tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-130010-01 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this letter for making a reverse_qtip_election under sec_2652 with respect to the marital exempt trust the election should be made on a supplemental form_706 filed with the service office where the original form_706 was filed a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption in the instant case no allocation of decedent’s available gst_exemption was made on the form_706 filed on date therefore the automatic allocation rules of sec_2632 and sec_26_2632-1 operate to allocate decedent’s available exemption based on the information submitted and the representations made and provided the reverse_qtip_election is made for the marital exempt trust as authorized by this letter we conclude that dollar_figurex of decedent’s gst_exemption automatically is allocated to the residuary_trust and dollar_figurey automatically is allocated to the marital exempt trust because the amount of gst_exemption allocated to each trust equals the estate_tax_value of each trust the residuary_trust and the marital exempt trust will each have an inclusion_ratio of zero under sec_2642 and therefore will not be subject_to gst tax except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
